                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TERRANCE MINEAU,

                       Plaintiff,

               v.                                              Case No. 21-C-230

CO ABEGGLEN, et al.,

                       Defendants.


                                              ORDER


        Plaintiff Terrance Mineau, who was incarcerated at the Green Bay Correctional Institution

when he filed his complaint, is representing himself in this 42 U.S.C. §1983 case. Dkt. No. 1. On

May 10, 2021, the Court screened and dismissed the original complaint; gave Mineau an

opportunity to file an amended complaint; and instructed Mineau to notify the Clerk of Court of

any change to his address. Dkt. No. 7. The Court warned Mineau in that original screening order

that failure to notify the Clerk of Court of any change to his address “could result in orders or other

information not being timely delivered, thus affecting the legal rights of the parties.” Id. at 12. On

June 8, 2021, Mineau filed an amended complaint, see Dkt. No. 8, which the Court screened on

August 9, 2021, see Dkt. No. 11.

       On August 16, 2021, the screening order entered August 9, 2021 and mailed to Mineau at

the Green Bay Correctional Institution was returned to the Court as “undeliverable.” The envelope

was marked “Return to Sender—Address Unknown.” And a review of the Wisconsin Department

of Corrections Inmate Locator website reveals that Mineau was released on June 29, 2021.




         Case 1:21-cv-00230-WCG Filed 08/17/21 Page 1 of 2 Document 13
       Despite the instruction in the original screening order, Mineau did not notify the Court of

how to contact him. Mineau’s failure to contact the Court in almost two months since his release

demonstrates a failure to diligently prosecute this case. Typically, before dismissing a case for

failure to prosecute, the Court would give a plaintiff the opportunity to show cause why the case

should not be dismissed, but doing so in this case would be futile because the Court does not know

how to contact Mineau. Plaintiffs “may not hide behind a court’s inability to warn them of

impending dismissal when their own actions make such a warning impossible.” In re Ericson, 175

F. App’x 58, 60 (7th Cir. 2006). Accordingly, the Court will dismiss this case without prejudice.

Mineau may file a motion to reopen the case within 60 days of this order. If he does so, he must

explain why the Court should excuse his failure to timely update the Court of his whereabouts.

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice

pursuant to Civ. L. R. 41(c) based on the plaintiff’s failure to diligently prosecute it. Mineau may

file a motion to reopen the case, with an explanation as to why he did not timely update his address,

within 60 days of this order. After 60 days, any motion to reopen may be summarily denied.

       Dated at Green Bay, Wisconsin this 17th          day of August, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

         Case 1:21-cv-00230-WCG Filed 08/17/21 Page 2 of 2 Document 13
